Citation Nr: 1549113	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to inservice exposure to asbestos, jet fuels, and other aircraft chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  He had additional service in the Air Force Reserves from 1975 until his retirement in 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim seeking entitlement to service connection for a respiratory disorder, to include as due to inservice exposure to asbestos, jet fuels, and other aircraft chemicals.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Additional Medical Evidence

In his October 2012 substantive appeal to the Board, the Veteran asserted that he was currently being treated for his breathing problems, including wheezing, at the VA Medical Center in Oklahoma City.  Subsequently, at his September 2015 hearing before the Board, the Veteran testified that he underwent a physical evaluation and was given a chest x-ray at the VA Medical Center in Oklahoma City sometime in 2012.  These medical records have not been associated with the evidence of record.

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO must obtain any available VA treatment records or private treatment records that are not currently associated with the record, including a VA chest x-ray report from 2012.

B.  VA Examination

The Veteran's service personnel records reflect that he served as an aircraft mechanic in the Air Force and Air Force Reserves.  Therefore, as an initial matter, the Board observes that the Veteran's military occupational specialty as an aircraft mechanic likely exposed him to asbestos during his active military service and Reserve duty service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In July 2011, the Veteran filed a claim seeking entitlement to service connection for breathing problems related to asbestos exposure.  Specifically, he asserted that he had experienced breathing problems for several years, including wheezing, and that he believed that he had a respiratory disorder resulting from his use of asbestos glove during his military service.  

In October 2011, the Veteran submitted a statement in support of his claim.  The Veteran asserted that he was exposed to asbestos while on active duty in the Air Force.  He stated that he was required to wear asbestos gloves to protect his hands from the cold while servicing liquid oxygen tanks on aircraft.  He also stated that he was exposed to hydrazine, a propellant for auxiliary power units, as well as hydraulic fluid and other solvents while performing his duties as an aircraft mechanic while in the Air Force Reserves. 

In December 2011, the Veteran provided another statement to help verify his in-service asbestos exposure.  In particular, the Veteran indicated that his job as a flight line mechanic in both the Air Force and Air Force Reserves entailed handling liquid oxygen and that he was required to wear asbestos gloves for protection against the liquid oxygen and other chemicals.  He stated that he repeatedly put on and took off the asbestos gloves during the course of the day, and that these gloves would shed asbestos, as the result of fair wear and tear, which he subsequently breathed into his lungs.  He claimed that this, in turn, caused his current breathing problems.

In a January 2012 statement, the Veteran asserted that he had not received any treatment at a VA medical center for his breathing condition or wheezing.  He added that he currently experiences significant drainage, periodic coughing problems, and blood in the discharge from his nose and throat.

In a January 2012 rating decision, the RO denied the Veteran's claim.  Despite finding that the Veteran's military occupational specialty may have exposed him to asbestos during service, the RO found that the Veteran failed to provide any medical evidence demonstrating that he had a current diagnosis of asbestosis, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract, larynx, pharynx, and the urogenital system.  The RO also found that the Veteran had not submitted any medical evidence showing that he had current breathing problems that began during or was otherwise caused by his military service.

At his September 2015 hearing before the Board, the Veteran testified that he began wheezing in 1995 and that he did not have any problems prior to that time period.  He also testified that it was his belief that he inhaled asbestos fibers from the gloves when rubbed his nose and mouth with the asbestos gloves during the winter when his nose was running.  He also stated that he was exposed to JP-4 fuel, hydraulic fluids, engine oils, and P-D-680 (a cleaning fluid), hydrazine while performing maintenance on aircraft. 

Although the Veteran has not submitted any medical evidence demonstrating that he has a current respiratory disorder, the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include respiratory disorder symptoms such as wheezing, significant drainage, periodic coughing, and blood in the discharge from his nose and throat.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Veteran has not yet been afforded a VA examination regarding the nature and etiology of his claimed respiratory disorder, the RO must schedule the Veteran for an appropriate examination to determine whether the Veteran currently has a respiratory disorder; and if so, whether any respiratory disorder found on examination is related to his military service, including inservice exposure to asbestos, aircraft fuels, and other chemicals used in the maintenance and repair of aircraft.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal, including medical records from any VA and non-VA medical providers who have treated him for his claimed respiratory disorder, including a VA chest X-ray report from 2012.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the Veteran's claims file by the RO. 

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of any respiratory disorder found on examination.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the evidence of record, including the service treatment records, post-service medical records, and the Veteran's lay statements and testimony, the examiner must conduct an appropriate clinical evaluation of the Veteran.  The examiner must report all pertinent diagnostic findings and provide a medical opinion addressing whether the Veteran has a current respiratory disorder.  For any respiratory disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service including inservice exposure to asbestos, jet fuels, and other chemicals used in the maintenance and repair of aircraft.

A complete rationale for all opinions must be provided. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim seeking entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure, must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




